Exhibit 10.21

 

ESI

NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

 

2008 Restatement

 

ARTICLE I

 

Nature and Purpose of Plan

 

1.1     Nature. The Company hereby restates in its entirety, effective as of
January 1, 2008, the ESI Non-Employee Directors Deferred Compensation Plan. The
Plan was established by the Company, effective January 1, 2000, as an unfunded,
non-qualified deferred compensation plan for non-employee Directors of the
Company.

 

1.2          Purposes. The purposes of the Plan are to encourage the Company's
Eligible Directors to invest in the future of the Company through ownership of
an interest in the Company and to provide flexibility to the Company in
attracting and retaining Directors.

 

ARTICLE II

 

Definitions and Rules of Construction

 

2.1          Definitions. As used in the Plan, the following words and phrases,
when capitalized, have the following meanings:

 

(a)          "Account" means a bookkeeping account reflecting the amount of a
Participant's annual retainer deferred under the Plan.

 

(b)          "Beneficiary" means the person or persons designated to receive
benefits under the Plan in the event of the Participant's death.

 

(c)          "Board" means the Board of Directors of the Company.

 

(d)          "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and interpretive rules and regulations.

 

(e)          "Committee" means the committee appointed by the Company pursuant
to Article IV to administer the Plan.

 

(f)          "Company" means ITT Educational Services, Inc.

 

-1-



(g)          "Deferred Cash Account" means the Account maintained by the Company
reflecting the amount of cash credited to a Participant's Account pursuant to
Section 6.2.

 

(h)          "Deferred Share Account" means the Account maintained by the
Company reflecting the Shares credited to a Participant's Account pursuant to
Section 6.3.

 

(i)          "Director" means a member of the Board.

 

(j)          "Eligible Director" means a Director who is not an Employee.

 

(k)          "Employee" means a person employed by ESI who receives compensation
from ESI that is initially reported on a Federal Wage and Tax Statement (Form
W-2).

 

(l)          "ESI" means the Company and all Related Employers.

 

(m)         "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and interpretive rules and regulations.

 

(n)          "Fair Market Value," with respect to Shares, means the last sale
price on the applicable date (or if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) of one Share on the
principal exchange on which Shares are listed, or if not listed on any exchange,
on the Nasdaq National Market System or any similar system then in use, or if
Shares are not listed on the Nasdaq National Market System, the mean between the
closing high bid and low asked quotations of one Share on the date in question
as reported by Nasdaq or any similar system then in use, or, if no quotations
are available, the Fair Market Value on such date of one Share as the Board
shall determine.

 

(o)          "Participant" means an Eligible Director who elects to defer all or
a portion of the Eligible Director's annual retainer under the Plan.

 

(p)          "Payment Date" means each January 1.

 

(q)          "Plan" means the ESI Non-Employee Directors Deferred Compensation
Plan, as amended from time to time.

 

(r)          "Plan Year" means calendar year.

 

(s)          "Related Employer" means any employer that, together with the
Company, is under common control or a member of an affiliated service group, as
determined under Code sections 414(b), (c), (m), and (o), except that in
applying Code sections 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code section 414(b), the language "at
least 50%" will be used instead of "at least 80%" each place it appears in Code
sections 1563 (a)(1), (2), and (3), and in applying §1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under

 

-2-



common control for purposes of Code section 414(c), "at least 50%" will be used
instead of "at least 80%" each place it appears in §1.414(c)-2.

 

(t)           "Section 409A Standards" means the applicable requirements and
standards for non-qualified deferred compensation plans established by Code
section 409A.

 

(u)          "Separation From Service" means, with respect to a Participant, the
Participant's Separation From Service with ESI within the meaning of the Section
409A Standards, including §1.409A-1(h).

 

(v)          "Share" means a share of the $.01 par value common stock of the
Company.

 

(w)         "Specified Employee" has the meaning given in Code section
409A(a)(2)(B)(i). The determination of which individuals are Specified Employees
will be made in accordance with such rules and practices, consistent with the
Section 409A Standards, as are established from time to time by the Board, or
its designee, in its discretion.

 

2.2          Rules of Construction. The following rules of construction will
govern in interpreting the Plan:

 

(a)          Words used in the masculine gender will be construed to include the
feminine gender, where appropriate.

 

(b)          Words used in the singular will be construed to include the plural,
where appropriate, and vice versa.

 

(c)          If any provision of the Plan is held to be illegal or invalid for
any reason, that provision will be deemed to be null and void, but the
invalidation of that provision will not otherwise impair or affect the
Plan.        

 

ARTICLE III

 

Eligibility and Participation

 

3.1          Eligibility. Any Director who is not an Employee is eligible to
participate in the Plan.

 

3.2          Participation. An Eligible Director will become a Participant by
filing an election form in accordance with the provisions of Section 6.1. A
Participant will remain a Participant until the Participant has received all
payments to which the Participant is entitled under the terms of the Plan.

 

-3-



ARTICLE IV

 

Plan Administration

 

4.1          The Committee. The Plan will be administered by a Committee
appointed by the Board.

 

4.2          Authority of the Committee. The Committee will have sole discretion
to make all determinations that may be necessary or advisable for the
administration of the Plan. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan, and all related orders or
resolutions of the Board, shall be final, conclusive and binding upon all
persons, including the Company, ESI, Participants, and their estates and
beneficiaries.

 

4.3          Section 16 Compliance. It is the intention of the Company that the
Plan and the administration of the Plan comply in all applicable respects with
Section 16(b) of the Exchange Act. If any Plan provision, or any aspect of the
administration of the Plan, is found not to be in compliance with Section 16(b)
of the Exchange Act, the provision or administration shall be deemed null and
void, and in all events the Plan shall be construed in favor of meeting the
requirements of Rule 16b-3 promulgated under the Exchange Act.

 

ARTICLE V

 

Payment Options

 

5.1          Payment Options. Prior to the beginning of each Plan Year, each
Eligible Director may elect in writing, in the manner and on the form prescribed
by the Committee, to receive payment of the Director's annual retainer for the
Plan Year in cash or Shares, in increments of 25% each; provided, however, a
Director who elects payment in Shares shall receive that number of Shares equal
to the number obtained by dividing the dollar amount of the portion of the
annual retainer to be paid in Shares by the Fair Market Value of the Shares
determined as of each Payment Date. To the extent the foregoing calculation does
not result in a whole number of Shares, the fractional Share shall be paid in
cash. In the absence of an election, the annual retainer shall be paid in cash.

 

5.2          Time of Payment. In the absence of an election by an Eligible
Director pursuant to Section 6.1, the Eligible Director's annual retainer will
be paid in cash or Shares, as elected by the Eligible Director pursuant to
Section 5.1, on each Payment Date.

 

-4-





ARTICLE VI

 

Deferral Elections

 

6.1          Making of Election. Prior to the beginning of each Plan Year, each
Eligible Director may elect in writing, in the manner and on the form prescribed
by the Committee, to defer payment of all or a portion of the Director's annual
retainer for the Plan Year otherwise payable in cash or Shares, as elected by
the Director pursuant to Section 5.1. Any election to defer cash pursuant to
this Section must be made in increments of 25%, and any election to defer Shares
pursuant to this Section must be made in increments of 25%. A Participant's
deferral election for a Plan Year will become irrevocable on the day preceding
the first day of the Plan Year.

 

6.2          Deferred Cash Account. A Participant's Deferred Cash Account will
be credited as of each Payment Date with the cash amounts that would have been
paid to the Participant on the Payment Date in the absence of the Participant's
deferral election pursuant to Section 6.1. Interest will be credited to each
Participant's Deferred Cash Account at the rate of six percent (6%) compounded
annually. This assumed interest shall be compounded annually and treated as
earned from the date deferred cash is credited to the Deferred Cash Account to
the date of distribution.

 

6.3          Deferred Share Account. A Participant's Deferred Share Account will
be credited as of each Payment Date with the number of Shares that would have
been paid to the Director on that Payment Date pursuant to Section 5.1 in the
absence of Participant's deferral election pursuant to Section 6.1. A
Participant's Deferred Share Account will also be credited with cash amounts
equal to any cash dividends attributable to the number of Shares credited to the
Participant's Deferred Share Account as of the record date set by the Board for
the payment of dividends. As of each January 1 and July 1, additional Shares
will be credited to a Participant's Deferred Share Account equal to the whole
number obtained by dividing the amount of cash credits in the Participant's
Deferred Share Account as of that date by the Fair Market Value of a Share on
that date.

 

6.4          Annual Statement. Within 90 days following the end of each Plan
Year, the Company will provide to each Participant a written statement
reflecting the amount of cash and Shares credited to the Participant's Accounts.

 

ARTICLE VII

 

Payment of Deferred Amounts

 

7.1          Payment of Accounts. No payments will be made from a Participant's
Accounts before the Participant's Separation From Service. Upon the
Participant's Separation From Service for any reason, including death, the total
balance of the Participant's Accounts will be paid to the Participant or the
Participant's Beneficiary, as the case may be, within 60 days after

 

-5-



the Participant's Separation From Service. Payment will be made in a lump sum,
with payment of the Deferred Cash Account balance made in cash and payment of
the Deferred Share Account balance made in Shares, except for any remaining cash
dividends credited to the Deferred Share Account, which will be paid in cash.

 

7.2          Designation of Beneficiary. A Participant may designate a
Beneficiary or Beneficiaries under the Plan to receive payment of the
Participant's Accounts upon the Participant's death by submitting a Beneficiary
designation form to the Committee, in the form and manner provided by the
Committee. If no designated Beneficiary or Beneficiaries survive the
Participant, the Participant's estate will be the Participant's Beneficiary.

 

7.3          Delay For Specified Employees. Because the Plan is specifically for
Directors who are not Employees, it is not expected that any Participants will
be Specified Employees. However, in the event that a Participant is a Specified
Employee at the time of his Separation From Service, then notwithstanding any
other provision of the Plan, except as provided in Section 7.2, the
Participant's Accounts will be paid on the first day that is six months after
the date on which the Participant's Separation From Service occurs.

 

ARTICLE VIII

 

Miscellaneous

 

8.1          No Assignment of Benefits. No payee may assign any payment due him
under the Plan. No benefits at any time payable under the Plan will be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
attachment, garnishment, levy, execution, or other legal or equitable process,
or encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, or
otherwise encumber any Plan benefit, whether payable presently or in the future,
will be void.

 

8.2          Amendment or Termination. The Board or its designee may at any time
and from time to time and in any respect amend or modify this Plan; provided,
however, that any amendments requiring shareholder approval in order to maintain
the exemption of the Plan under Rule 16b-3 of the Securities Exchange Act (the
"Rule"), as in effect from time to time, will be subject to approval by the
shareholders of the Company in the manner required by the Rule. No amendment,
modification or termination of the Plan will, without the consent of a
Participant, reduce the benefits that a Participant has already accrued under
the Plan.

 

8.3          Future Director Terms. Nothing in the Plan, nor any action taken
under the Plan, shall be construed as giving any Participant a right to continue
as a Director or require the Company to nominate or cause the nomination of a
Participant for a future term as a Director.

 

8.4          Participant's Rights Unsecured. The right of any Participant to
receive payment of deferred amounts under the provisions of the Plan will be an
unsecured claim against the general assets of the Company. The maintenance of
individual Participant Accounts is for

 

-6-



bookkeeping purposes only. The Company is not obligated to acquire or set aside
particular assets for the discharge of its obligations, nor will any Participant
have any property rights in any particular assets held by the Company, whether
or not held for the purpose of funding the Company's obligations under the Plan.

 

8.5          Tax Withholding. The Company will withhold from any payment made
under the Plan such amounts as may be required by applicable federal, state, or
local laws.

 

8.6          Governing Law. To the extent not preempted by federal law, this
Plan will be governed by, and construed in accordance with, the laws of Indiana,
with regard to its conflict of law rules.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused the 2008 restatement of the Plan to
be executed this 19th day of December, 2007.

 

ITT EDUCATIONAL SERVICES, INC.

 

By: /s/ Nina F. Esbin

 

Printed Name: Nina F. Esbin

 

Title: Senior Vice President Human Resources

 

 

 

-7-

 

 